

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.2

Boardwalk Pipeline Partners
Unit Appreciation Rights and Cash Bonus Plan


Grant of UARs and Cash Bonus




 
Grantee:                                                                                     
 
Grant Date:                                           __________________, 20__
 


 
1.  
Grant of UARs.  Boardwalk Pipeline Partners, LP (the “Partnership”) hereby
grants to you ______ UARs under the Boardwalk Pipeline Partners Unit
Appreciation Rights and Cash Bonus Plan (the “Plan”) on the terms and conditions
set forth herein.  The initial Exercise Price per UAR is $_______.  Each UAR
includes a DER Adjustment provision, which reduces the Exercise Price by the
amount of cash distributions made per Unit during the Restricted Period with
respect to such UAR.  The UAR Cap per UAR is $________.

 
2.  
Grant of Cash Bonus.  The Partnership also hereby grants you a contingent Cash
Bonus under the Plan in the amount of $________________.

 
3.  
Scheduled Payment Date. Except as otherwise provided in Paragraph 4 below, the
UARs and the Cash Bonus granted hereunder shall become payable on [insert
specified date] (the “Scheduled Payment Date”).

 
4.  
Events Occurring Prior to Scheduled Payment Date.

 
 
(a)
Death or Disability.  If your Termination of Employment occurs prior to the
Scheduled Payment Date and is due to your death or a disability that entitles
you to benefits under a long-term disability plan of the Partnership or an
Affiliate, a percentage of the UARs and the Cash Bonus then credited to you
automatically will become vested and payable on your Termination of Employment
(your “Early Payment Date”).  Such vested percentage shall equal A¸B, where “A”
is the number of days in the period beginning on the Grant Date and ending on
your Termination of Employment, and “B” is [insert the number of days in regular
vesting period].  The remaining percentage of the UARs and the Cash Bonus that
do not become vested as provided in the preceding sentence automatically shall
be cancelled unpaid on your Termination of Employment.

 
 
(b)
Retirement.  If your Termination of Employment occurs prior to the Scheduled
Payment Date and is due to your Retirement, a percentage of the UARs and the
Cash Bonus then credited to you automatically will become vested on your
Termination of Employment, subject to your compliance with the Noncompetition
and Nonsolicitation restrictions provided below, but will not be payable until
the Scheduled Payment Date with the payment amount determined as of the
Scheduled Payment Date as provided in Paragraph 5 below.  Such vested percentage
shall equal A¸B, where “A” is the number of days in the period beginning on the
Grant Date and ending on your Termination of Employment, and “B” is [insert the
number of days in regular vesting period].  The remaining percentage of the UARs
and the Cash Bonus that do not become vested as provided in the preceding
sentence automatically shall be cancelled unpaid on your Termination of
Employment.  As used in this Agreement:

 
 
1

--------------------------------------------------------------------------------

 
EXHIBIT 10.2
 
(i)
“Retirement” means your Termination of Employment with the written consent of
the Committee on or after reaching age 55 and having 10 or more years of
continuous service with the Company and its Affiliates on your Termination of
Employment; provided, however, you must file a written request for Retirement
with the Committee at least 180 days prior to your desired retirement date,
unless such 180-day period is waived in whole or in part by the Committee, in
its sole discretion;

 
 
(ii)
“Noncompetition” means that, during the period that any of your UARs or Cash
Bonus amounts remain unpaid, you do not, directly or indirectly, for yourself or
any other person or entity engage in, render any services to, or assist in any
manner, without the written consent of the Committee, in the transportation or
storage of natural gas (the “Business”) in a geographic area in the United
States where the Partnership or its subsidiaries or affiliates is conducting
Business or seeking to conduct such Business; and

 
 
(iii)
“Nonsolicitation” means, that during the period that any of your UARs or Cash
Bonus amounts remain unpaid, you do not, directly or indirectly, for yourself or
any other person or entity, request or solicit in any manner, without the
written consent of the Committee, any employee of the Company or an Affiliate to
terminate his or her employment with the Company or an Affiliate.

 
Unless provided otherwise in any written agreement with you, the Committee shall
have the sole discretion to determine whether you terminated due to Retirement
or have violated the Noncompetition restriction, and its determination shall be
final.
 
 
(c)
Involuntary Termination other than for Cause.  If your Termination of Employment
is prior to the Scheduled Payment Date and is by the Partnership or an Affiliate
other than for Cause, then:

 
 
(i)
if your Termination of Employment occurs within two years of the Grant Date, all
UARs and the Cash Bonus then credited to you automatically will be forfeited in
full without payment on your Termination of Employment, and

 
 
2

--------------------------------------------------------------------------------

 
EXHIBIT 10.2
 
(ii)
if your Termination of Employment occurs on or more than two years after the
Grant Date, a percentage of the UARs and the Cash Bonus then credited to you
automatically will become vested on your Termination of Employment and payable
on your Termination of Employment (your “Early Payment Date”).  Such vested
percentage shall equal A¸B, where “A” is the number of days in the period
beginning on the Grant Date and ending on your Termination of Employment, and
“B” is [insert the number of days in regular vesting period].  The remaining
percentage of the UARs and the Cash Bonus that do not become vested as provided
in the preceding sentence automatically shall be cancelled unpaid on your
Termination of Employment.  As used herein, “Cause” shall have the meaning set
forth in any written employment agreement between you and the Partnership or an
Affiliate, if such an employment agreement exists and contains a definition of
“cause”; otherwise Cause means (1) your conviction for (or plea of other than
not guilty to) a felony under Federal law or the law of the state in which such
action occurred, (2) dishonesty in the course of fulfilling your employment
duties, (3) your willful and deliberate failure to perform your employment
duties in any material respect, or (4) such other event(s) as shall be
determined in good faith by the Committee.  Unless otherwise provided in any
written employment agreement with you, the Committee shall have the sole
discretion to determine whether Cause exists, and its determination shall be
final.

 
 
(d)
Other Terminations.  If your Termination of Employment occurs prior to the
Scheduled Payment Date for any reason other than as provided in Paragraphs 4(a),
(b) or (c) above, all UARs and the Cash Bonus amount then credited to you
automatically shall be forfeited on your Termination of Employment without
payment, unless and to the extent waived by the Committee, in its sole
discretion.

 
5.  
Payments.  On or as soon as reasonably practical following the earlier of the
Scheduled Payment Date or, if applicable, your Early Payment Date (the earlier
of the two dates being the “Payment Date”), and in no event later than the 15th
day following the Payment Date, the Partnership shall pay you (a) with respect
to each vested UAR, an amount of cash equal to the lesser of (i) the excess, if
any, of (A) the Fair Market Value of a Unit as determined on the Payment Date
over (B) the Exercise Price of the UAR on the Payment Date (as reduced by the
DER Adjustment amount) and (ii) the UAR Cap, and (b) with respect to the
contingent Cash Bonus, an amount of cash equal to the vested amount of the Cash
Bonus, less the amount of all taxes the Partnership is required to withhold from
such payments.

 
6.  
Limitations Upon Transfer.  All rights under this Agreement shall belong to you
alone and may not be transferred, assigned, pledged, or hypothecated by you in
any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution and shall not be subject to execution,
attachment, or similar process.  Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.

 
 
3

--------------------------------------------------------------------------------

 
EXHIBIT 10.2
7.  
Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Partnership and upon any person lawfully
claiming under you.

 
8.  
Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the UARs and Cash Bonus granted hereby.  Without
limiting the scope of the preceding sentence, all prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect.

 
9.  
Plan Controls.  In the event of any conflict between the terms of this Agreement
and the Plan, which is incorporated herein by reference as a part of this
Agreement, the terms of the Plan, including, without limitation, Section 9(b)(v)
thereof, shall control.  A copy of the Plan is attached hereto.  Capitalized
terms used in this Agreement but not defined herein shall have the meanings
ascribed to such terms in the Plan, unless the context requires otherwise.

 
10.  
Governing Law.  This grant shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.

 


 
BOARDWALK PIPELINE PARTNERS, L.P.
by its general partner, Boardwalk GP, LP
by its general partner, Boardwalk GP, LLC


By:           
Name:           
Title:           


 

 
4

--------------------------------------------------------------------------------

 
